 



Exhibit 10.1
Termination and Release Agreement
     Termination and Release Agreement dated as of April 9, 2008 (this
“Agreement”), by and among The Scotts Company, LLC, a limited liability company
organized under the laws of Ohio (the “Company”), The Scotts Miracle-Gro
Company, a company organized under the laws of Ohio (the “Parent”), and LaSalle
Bank National Association (the “Bank”), a bank organized under the laws of the
United States of America. Capitalized terms shall have the meanings assigned to
such terms in the Purchase Agreement (as defined below).
     Whereas, pursuant to the Master Accounts Purchase Agreement dated as of
April 11, 2007, as amended, by and among the Company, the Parent and the Bank
(the “Purchase Agreement”), the Company has sold, and through the Effective Date
will continue to sell interests in its Purchased Receivables (the “Released
Receivables”) to the Bank;
     Whereas, the parties to the Purchase Agreement wish to terminate the rights
and obligations of the Company, the Parent and the Bank under the Purchase
Agreement and to terminate each blocked account agreement and to have the Bank
reconvey to the Company the Released Receivables on the terms and conditions set
forth herein;
     Whereas, the parties to the Purchase Agreement consent to the termination
of the rights and obligations of the Company, the Parent and the Bank under the
Purchase Agreement and to the termination of the blocked account agreement and
the reconveyance of the Released Receivables;
     Whereas, pursuant to the Purchase Agreement, the Company granted security
interests and other rights in the Released Receivables and certain bank accounts
to the Bank;
     Whereas, the Company wishes to have the above-mentioned security interests
released and such other rights to be terminated;
     Whereas, the Bank desires to sell and assign to the Company all of the
Released Receivables upon the terms and conditions hereinafter set forth; and
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed by and among
the parties hereto as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Release from Purchase Agreement and Blocked Account Agreements.
     (a) The Bank hereby releases and discharges, effective as of the Effective
Date, any and all right, title and interest that it may now or hereafter have or
may now or hereafter be entitled to by virtue of the Purchase Agreement in all
receivables and all other assets and property of the Company, including without
limitation the Released Receivables, and does hereby declare the same fully
released and discharged on the Effective Date from any and all security
interests created by virtue of or in connection with the Purchase Agreement.
     (b) The Bank does hereby release and discharge, effective as of the
Effective Date, any and all right, title and interest that it may have or be
entitled to by virtue of or in connection with the Purchase Agreement, in the
blocked account agreement(s) in the related Blocked Account(s) named on
Schedule I hereto (the “Released Blocked Accounts”).
     Section 2. Release of Liens. From and after the Effective Date, the Bank
agrees to execute and deliver, or deliver, as the case may be, to the Company or
the Parent proper financing statements (Form UCC-3) or other instruments or
documents, if any, necessary to release all security interests and other rights
of the Bank in and to the Released Receivables and any other assets or property
of the Company, pursuant to the Purchase Agreement or otherwise.
     Section 3. Sale of Receivables. Without recourse, representation or
warranty (except as set forth below), the Bank hereby agrees to sell, assign,
transfer and convey to the Company on the Effective Date, and the Company hereby
purchases from the Bank all of the Bank’s right, title and interest to and under
such Released Receivables outstanding on the Effective Date, and all proceeds of
the foregoing. The Bank hereby represents that the Bank has not encumbered or
transferred any right, title or interest in and to the Released Receivables.
     Section 4. UCC Financing Statement. The Bank agrees to execute and deliver,
on the Effective Date, to the Company any proper financing statements (Form
UCC-1 or other similar form) or other instruments or documents, if any, with
respect to Released Receivables sold by the Bank hereunder meeting the
requirements of applicable state law in such manner and in such jurisdiction as
are necessary to perfect and protect the interests of the Company and to deliver
either the originals of such financing statements or a file-stamped copy of such
financing statements or other evidence of such filings to the Company.
     Section 5. Conditions Precedent. This Termination and Release shall become
effective on the date (“Effective Date”) of satisfaction of the following
conditions precedent: (i) the execution and delivery hereof by the Company, the
Bank and the Parent and (ii) if paid on or before 1:00 p.m. (Central Standard
Time) on April 9, 2008, the receipt of $288,052,797.07 in immediately available
funds, constituting payment in full of the outstanding amount of the Released
Receivables and $210,248.54 in immediately available funds, constituting all
other amounts owing to the Bank under the Purchase Agreement.
     Section 6. Further Assurances. The Bank hereby agrees to execute any and
all further documents, agreements and instruments prepared by the Company, and
take all further action

-2-



--------------------------------------------------------------------------------



 



(at the expense of the Company) that may be required by law or otherwise,
necessary or desirable to give effect to this Agreement and effectuate the
termination of the blocked account agreements.
     Section 7. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Agreement shall be effective as
delivery of a manually executed counterpart of this Agreement.
     Section 9. Beneficiaries. This Agreement shall be binding upon and inure to
the benefit of the Bank, the Parent, and the Company and their respective
successors and assigns. .
     Section 10. Headings. Section headings in this Termination and Release are
included for convenience of reference only and are not part of this agreement
for any other purpose.
     Section 11. Miscellaneous. The Company agrees to pay on demand all costs
and expenses (including reasonable fees and expenses of counsel) of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Agreement.
     The undersigned each agree and confirm that all references in the Purchase
Agreement to the “Termination Date” shall be deemed to refer to the Effective
Date.

-3-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed and delivered this
Termination and Release Agreement as of the date first written above.

            LaSalle Bank National Association
      By:   /s/ Mike B. Delaney         Name:   Mike Delaney         Title:  
Vice President        The Scotts Company LLC
      By:   /s/ David C. Evans         Name:   David C. Evans         Title:  
C.F.O.        The Scotts Miracle-Gro Company
      By:   /s/ David C. Evans         Name:   David C. Evans         Title:  
C.F.O.   

-4-



--------------------------------------------------------------------------------



 



         

Schedule I
Released Company & Lock-Box Accounts

                             Bank   Collection Account
JPMorgan Chase Bank, N.A.
    744446444  
JPMorgan Chase Bank, N.A.
    744446493  
JPMorgan Chase Bank, N.A.
    744446519  

-5-